Citation Nr: 1818766	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected neuropathy of the left (minor) upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected post-surgical residuals of a navicular bone fracture of the left wrist (hereinafter, left wrist disability).  

3.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  

4.  Entitlement to an initial compensable evaluation for two (2) service-connected surgical scars of the lateral and anterior aspects of the left wrist.  

5.  Entitlement to a total evaluation based individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for neuropathy of the left upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist.  

7.  Entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for post-surgical residuals of a navicular bone fracture of the left wrist.  

8.  Entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for bilateral hearing loss.  

9.  Entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for two (2) service-connected surgical scars of the lateral and anterior aspects of the left wrist.  

10.  Entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for tinnitus.  

11.  Whether new and material evidence has been received by VA to reopen the previously-denied claim to establish service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1983, with prior inactive service of an unverified nature.  

These matters come to the Board of Veterans' Appeals (Board) from June 2013, June 2014, December 2014, and March 2016 decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Unfortunately, in a November 2017 VA Form 8, the RO certified the Veteran's appeal to the Board; however, there is nothing in this filing which identifies the issues being certified.  Due to this fact and the complex and unique procedural history of the issues on appeal, the Board concludes that a brief recitation of pertinent facts would be helpful to identify which issues are, and are not, properly in appellate jurisdiction.

In the June 2013 rating decision, the RO denied a claim to establish service connection for a chest scar and established service connection for a left wrist disability (10 percent disabling), left wrist scar #1 (10 percent disabling), left wrist scar #2 (zero percent (noncompensably) disabling), and bilateral hearing loss (zero percent disabling), all awards effective from October 7, 2011.  In September 2013, the Veteran expressed disagreement with the denial of his claim to establish service connection for a chest scar, the initial evaluation assigned for bilateral hearing loss, and the effective dates assigned for the grants of service connection for bilateral hearing loss, a left wrist disability, and left wrist scar #2.  

Parenthetically, the Board notes that, in the September 2013 Formal Notice of Disagreement, the Veteran also expressed disagreement with a few items that were not adjudicated by the RO in the June 2013 rating decision, to include the initial evaluations and effective dates for a left chest scar and tinnitus.  As the RO did not, in the June 2013 rating decision, establish service connection for the first disability and did not adjudicate the second disability, the Veteran's disagreement with the assignment of these downstream issues was ineffective at this point in time.

In an October 2013 Statement of the Case (SOC), the RO continued the denial of the Veteran's claim to establish service connection for a chest scar and the initial evaluations for left wrist scar #2, bilateral hearing loss, and a left wrist disability.  While the Board notes that the issue pertaining to the initial evaluation assigned for the Veteran's left wrist disability was not included in the Veteran's September 2013 Formal Notice of Disagreement, the RO's readjudication of this issue gave the Veteran the impression that the issue was in appellate status, and he later perfected an appeal to the Board regarding all issues addressed in the October 2013 SOC.  As such, this issue and all others included in the October 2013 SOC are considered to be properly before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, by treating an issue as if it were part of a timely filed Substantive Appeal for years, VA waived any objections it might have had to the timeliness of filing).  Parenthetically, the Board notes that the RO did not address the Veteran's appeals for earlier effective dates in the October 2013 SOC.  

In a June 2014 Decision Review Officer (DRO) decision, the RO determined that the June 2013 rating decision contained Clear and Unmistakable Error (CUE) in failing to adjudicate the Veteran's claim to establish service connection for tinnitus.  In making this determination, the RO established service connection for this disability, and a 10 percent initial evaluation was assigned, effective from October 7, 2011.  In situations where CUE is determined to be present in an earlier rating decision and corrective measures are taken, as is the case here, the effect of the CUE finding is that the correct action was taken at the time of the original decision.  38 C.F.R. § 3.105 (2017).  As such, the Board must revisit the Veteran's September 2013 Formal Notice of Disagreement concerning the downstream issues resulting from the RO's determination, even though this was filed prior to the actual adjudication of the underlying issue establish service connection for tinnitus.  

To this extent, the Board notes that, in the September 2013 Notice of Disagreement, the Veteran asserted that a 10 percent evaluation was warranted for tinnitus, effective from December 15, 1999.  In a December 2014 statement, the Veteran further clarified that he is seeking an effective date of November 1, 1999, for this issue, among others.  Accordingly, while there does not appear to be an issue in controversy concerning the assigned initial evaluation for this disability, the Veteran's desired effective date pre-dates that assigned by the RO, and thus, the September 2013 Notice of Disagreement with regard to this downstream issue is considered to be timely and effective, placing the issue in appellate jurisdiction.  

In a December 2014 DRO decision, the RO decreased the evaluation for the Veteran's service-connected left wrist scar #1 (10 percent to noncompensably disabling), effective from October 7, 2011, and established service connection for a clavicle scar (noncompensably disabling) and neuropathy of the left (minor) upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist (20 percent disabling), all actions effective from October 7, 2011 - the currently assigned effective date of the Veteran's most recent claims.  

The Board notes that the granted issue for a clavicle scar stems from the Veteran's appealed issue to establish service connection for a chest scar, and thus, because the Veteran did not express disagreement with the assigned initial evaluation and/or effective date, that issue is abrogated and is no longer in appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Also, it appears that the granted issue regarding neuropathy of the left upper extremity was raised sua sponte by the RO as part and parcel of the Veteran's appeal for an increased initial evaluation for a service-connected left wrist disability.  As such, while the Veteran did not separately express disagreement with the assigned initial evaluation or effective date for this disability, those issues are in appellate jurisdiction as part and parcel of the issues regarding an increased initial evaluation and earlier effective date for his service-connected left wrist disability.  

Further, in decreasing the initial evaluation for the Veteran's left wrist scar #1 from the date of service connection, the RO merged this issue, which was not noted on the Veteran's September 2013 Notice of Disagreement, with the issue concerning the Veteran's service-connected left wrist scar #2, which was in appellate jurisdiction at that time, for rating purposes.  The Board observes that the Veteran has not expressed disagreement with the rating decrease; however, for the ease of adjudication and to give the Veteran every opportunity to substantiate his appeals for increased initial evaluations and earlier effective dates for both service-connected left wrist scars, the Board has taken jurisdiction of the merged issues.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, S. Ct. 75 (U.S. 2011).

In the March 2016 rating decision, the RO denied the Veteran's petition to reopen his previously-denied claim to establish service connection for a cervical spine disability.  In March 2017, the Veteran submitted a Formal Notice of Disagreement concerning this issue, and additionally noted that the disability resulted in unemployability.  As the filing of the March 2017 Notice of Disagreement places this issue in appellate jurisdiction, the Veteran's assertion of this issue resulting unemployability is accepted as a claim for TDIU which is properly before the Board as part and parcel of the Veteran's pending appeals for increased initial evaluations under the United States Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  As such, these issues have been added to the title page of this decision.  

In a September 2017 Supplemental Statement of the Case (SSOC) the RO readjudicated the issues pertaining to increased initial evaluation and earlier effective dates for the Veteran's service-connected left wrist disability, neuropathy of the left upper extremity, bilateral hearing loss, and two left wrist scars (merged as one issue).  As will be further discussed below, the issues concerning entitlement to earlier effective dates for the grants of service connection for these disabilities were not addressed by the RO in an SOC between the decisions that initially assigned these effective dates and the September 2017 SSOC.  

Referred issue

The issue of entitlement to service connection for a headache disability, to include as secondary to a neck disability, has been raised by the record in a February 2016 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for a service-connected left wrist disability, (2) entitlement to an initial compensable evaluation for service-connected bilateral hearing loss, (3) entitlement to an initial compensable evaluation for two service-connected surgical scars of the lateral and anterior aspects of the left wrist, (4) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for neuropathy of the left upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist, (5) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for post-surgical residuals of a navicular bone fracture of the left wrist, (6) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for bilateral hearing loss, (7) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for two (2) service-connected surgical scars of the lateral and anterior aspects of the left wrist, (8) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for tinnitus, (9) whether new and material evidence has been received by VA to reopen the previously-denied claim to establish service connection for a cervical spine disability, and (10) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected neuropathy of the left (minor) upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist is manifested in mild incomplete paralysis of the left radial nerve, but not severe incomplete paralysis or complete paralysis of the affected nerve.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial evaluation in excess of 20 percent for service-connected neuropathy of the left (minor) upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.123, 4.124a, Diagnostic Code 8514 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017). 

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103 (a). 

Here, a letter sent to the Veteran May 2012 satisfied the VCAA notice requirement for the Veteran's appeal regarding claims to establish service connection, providing the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103 (a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

In the present case, the issue decided herein arises from the Veteran's disagreement with the initial evaluation assigned following the grant of his service connection claim.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The RO has provided the Veteran the required information discussing the reasons and bases for not assigning a higher initial evaluation and citing the applicable statutes and regulations.

VA also has a duty to assist the Veteran in the development of his appeal.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained. 

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the file.  Additionally, all identified private treatment records have been sought and obtained in accordance with the controlling laws.  Further, there is no indication in the record that there is outstanding evidence relating to the issues decided herein, to include from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2) and Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010). 

Concerning VA's duty to provide the Veteran with adequate VA examinations in connection with his appeal, the record reflects that the Veteran underwent a VA peripheral nerves examination to determine the frequency and severity of his left upper extremity neuropathy symptoms in July 2016.  The July 2016 VA examination report reflects that the examiner conducted a thorough review of the record, examination of the Veteran, necessary testing, and reported findings and opinions in an accurate and unambiguous manner.  As such, the Board finds the July 2016 VA examination to be adequate and indicative of the Veteran's symptomatology.  Neither the Veteran nor his representative have asserted otherwise.

As the Veteran has not identified any additional evidence pertinent to his appeal, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the issues decided herein.

Increased initial evaluation - left upper extremity neuropathy

The Veteran seeks an initial evaluation in excess of 20 percent for service-connected neuropathy of the left (minor) upper extremity.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial evaluations).  Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Rating criteria

The Veteran's service-connected neuropathy of the left (minor) upper extremity is currently rated under 38 C.F.R. § 4.24a, Diagnostic Code 8514.  Diagnostic Code 8514 provides evaluations for paralysis of the radial nerve, and evaluations for the same severity and frequency level differ based on whether the affected extremity is considered to be the dominant (major) or non-dominant (minor) extremity for the purpose of handedness.  Under 38 C.F.R. § 4.69, handedness for the purpose of a dominant and/or non-dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant, and in the present case, all evidence reflects that the Veteran is right-hand dominant.  As such, the rating criteria of Diagnostic Code 8514, pertaining to the non-dominant (minor) extremity will be used for the purpose of evaluating the disability.  

Under Diagnostic Code 8514, mild incomplete paralysis of the non-dominant (minor) radial nerve is rated as 20 percent disabling.  Moderate incomplete paralysis of the non-dominant (minor) radial nerve is rated as 20 percent disabling.  A 40 percent rating is warranted for severe incomplete paralysis of the non-dominant (minor) radial nerve.  A 60 percent rating is warranted for complete paralysis of the non-dominant (minor) radial nerve, resulting in drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2017).  

Analysis

The Veteran's service-connected neuropathy of the left (minor) upper extremity is currently evaluated 20 percent disabling for the entirety of the appeal period based on evidence of moderate, incomplete paralysis of the left radial nerve.  For the reasons stated below, the Board concludes that an increased initial evaluation is not warranted at any time during the appeal period.  

As noted above, for an increased initial evaluation to be warranted, the evidence must show either complete paralysis of the left radial nerve, resulting in additional symptoms, or incomplete paralysis of the nerve to a severe degree.  The evidence concerning the symptoms associated with the Veteran's service-connected neuropathy of the left upper extremity is limited to the reports of VA examinations dated in August 2014 and July 2016, and neither reflect symptoms meeting or approximating the criteria for the assignment of an increased initial evaluation.  

Specifically, while both VA examination reports note that the Veteran's neuropathy of the left upper extremity manifests in an "electric sensation" of the left arm, wrist, and hand, and mildly limited flexion and extension of the left wrist and mild paresthesias and/or dysesthesias of the left arm, the severity of radial nerve incomplete paralysis was noted to be mild in August 2014 and moderate in July 2016.  In sum, while the Veteran's radial nerve impairment is noted throughout the record, the symptoms associated with this disability do not meet or approximate incomplete paralysis of the left radial nerve to a severe degree.  

The Board has also considered the Veteran's statements that describe his left wrist pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements of experiencing left wrist pain are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support that the criteria for an increased initial evaluation are met or approximated during the appeal period.  

Accordingly, based on all of the foregoing, an initial evaluation in excess of 20 percent is not warranted for the Veteran's service-connected neuropathy of the left (minor) upper extremity at any time during the appeal period.  Therefore, since the preponderance of the evidence is against the assignment of an increased initial evaluation, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to this issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for service-connected neuropathy of the left (minor) upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist is denied.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.  The Board will address the reasons for remanding the Veteran's issue in turn.




Increased initial evaluations - left wrist disability and bilateral hearing loss

The Veteran was most recently provided VA examinations to determine the frequency and severity of the symptoms attributable to his service-connected left wrist disability and bilateral hearing loss, in May 2013 and June 2013, respectively - nearly 5 years ago.  Evidence from the Veteran's VA treatment records dated after completion of these VA examinations show that the Veteran's associated symptoms have increased in severity since 2013.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that a remand to provide the Veteran with contemporaneous VA examinations to determine the current frequency and severity of the symptoms related to his service-connected left wrist disability and bilateral hearing loss is necessary to fulfill VA's duty to assist the Veteran in substantiating the issues on appeal under the controlling laws.  

Increased initial evaluations - two left wrist scars

The Board observes that the regulations related to evaluating service-connected scars were revised effective October 23, 2008; however, these changes apply only to applications for benefits received by VA on or after the effective date of October 23, 2008, and only if the applicant specifically requests review under these revised regulations.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Essentially, the criteria used to rate the Veteran's service-connected scars is dependent on when he filed his claim for benefits.  

In the present case, this critical point is unsettled, as the Veteran's appeal for an earlier effective date for this disability, among others, remains pending.  Accordingly, the Board concludes that adjudication of this issue would be premature at this time, and a remand is necessary so that this issue may be considered after readjudication of the intertwined and determinative issue.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

TDIU

As described in the Introduction, the Veteran raised the matter of entitlement to TDIU during the pendency of his appeal for increased initial evaluations, and thus, the Board has jurisdiction of the issue seeking TDIU.  See Rice, supra.  

Initially, the Board notes that the issue of entitlement to TDIU is dependent upon the Veteran's service-connected disabilities and their combined evaluation.  As such, this issue is inextricably intertwined with the issues pertaining to increased evaluations and earlier effective dates, as it is considered to be part and parcels of those issues.  As such, adjudication of this issue would be premature at this time.  

Further, the Board observes that the Veteran has not been provided notice of the regulatory criteria necessary to establish TDIU on a schedular and/or extraschedular basis, as per the VCAA.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Also, the Veteran has not been provided a VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) to complete in connection with the present issue.  This critical step is necessary to determine the Veteran's complete educational and occupational background for adjudication of this issue.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Failure to solicit this information prior to adjudication of this issue would constitute a failure in VA's duty to assist the Veteran, and thus, a remand is necessary.  

After the Veteran has completed the VA Form 21-8940, the AOJ must complete any additional development which flows from the information provided by the Veteran or obtained by the AOJ, to include scheduling the Veteran for an appropriate VA examination and/or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation Service for appropriate action as per 4.16(b).  

Remaining issues - Manlincon

As noted in the Introduction, although the Veteran filed timely and effective notices of disagreement with the RO's denial of his petition to reopen the previously-denied claim to establish service connection for a cervical spine disability and the issues of entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for (1) neuropathy of the left upper extremity, (2) a left wrist disability, (3) bilateral hearing loss, (4) two surgical scars of the left wrist, and (5) tinnitus, he has not been provided an SOC readjudicating these matters, as necessary under 38 C.F.R. § 19.26 (2017) and the Court's holding in Manlincon v. West, 12 Vet. App. 238.  

Although the Board observes that the RO addressed the issues seeking earlier effective dates in the September 2017 SSOC, this does not fulfill the procedural requirements stated in 38 C.F.R. § 19.26 (2017) or Manlincon.  In fact, the VA regulation defining an SSOC at 38 C.F.R. § 19.31 (2017), specifically states that such a document cannot be used by the AOJ to fulfill VA's duty to readjudicate an issue in response to a Notice of Disagreement.  

In light of above, the Board concludes that these issues may be remanded to the AOJ for issuance of an SOC addressing the Veteran's entitlement to each in a document which conforms to VA's controlling laws.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Finally, to ensure completeness of the record available to the AOJ and all VA examiners, the Board concludes that updated VA treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Clarksburg, West Virginia, and all associated facilities dated after March 4, 2016.  

2.  The AOJ issue a Statement of the case addressing the issues of (1) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for neuropathy of the left upper extremity associated with post-surgical residuals of a navicular bone fracture of the left wrist, (2) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for post-surgical residuals of a navicular bone fracture of the left wrist, (3) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for bilateral hearing loss, (4) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for two service-connected surgical scars of the lateral and anterior aspects of the left wrist, (5) entitlement to an effective date earlier than October 7, 2011, for the grant of service connection for tinnitus, (6) whether new and material evidence has been received by VA to reopen the previously-denied claim to establish service connection for a cervical spine disability.  Manlincon, 12 Vet. App. 238.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The Veteran and his representative should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should such return to the Board for appellate review.  

3.  The AOJ must send the Veteran a letter which provides proper and complete notice regarding the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b).  

4.  The AOJ must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability with instructions for completion and to return of the form.  

5.  The AOJ must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

6.  Thereafter, the AOJ must request that the Veteran be scheduled for a VA audiological examination to evaluate his service-connected bilateral hearing loss.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected bilateral hearing loss, to include the functional impairment of the Veteran's daily life and activities caused by this disability.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7.  Thereafter, the AOJ must request that the Veteran be scheduled for a VA orthopedic examination to evaluate his service-connected post-surgical residuals of a navicular bone fracture of the left wrist.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the orthopedic manifestations of the Veteran's service-connected post-surgical residuals of a navicular bone fracture of the left wrist.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

8.  After undertaking any additional development deemed appropriate, to include referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation Service for appropriate action as per 4.16(b), if necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


